Citation Nr: 0733437	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  00-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of removal of 
the left kidney.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO).  In June 2003, the Board issued a decision 
denying service connection for residuals of removal of the 
left kidney.  The veteran appealed the case to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court remanded the case to the Board because it found that 
the Board had incorrectly determined that the presumption of 
soundness did not apply in this case.  In June 2006, the 
Board remanded the case for compliance with the September 
2005 Court decision, to include obtaining a VA examination.  
In February 2007, the RO certified the case to the Board but 
did not attach the requested development.  Therefore, in 
April 2007, the Board remanded the case to the RO for 
completion of the requested development.  After the April 
2007 Board remand, the requested development was associated 
with the claim's file, and therefore, the Board will proceed 
accordingly. 


FINDING OF FACT

The kidney condition resulting in surgical removal during 
service is not clearly and unmistakable shown to have existed 
prior to service.


CONCLUSION OF LAW

Residuals of removal of the left kidney were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.306(b) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. §§ 1110, 1131, 
a claimant must prove the existence of (1) a disability and 
(2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran's service medical records show that he underwent 
surgery to remove his left kidney while in service.  The 
treatment notes associated with the surgery indicate that the 
veteran was involved in a car accident as a child, and his 
kidney was injured at that time.  The March 1966 pre-
induction examination noted that the veteran had had 
abdominal surgery due to an injury but did not specifically 
note a kidney disability.  Service medical records dated 
after the March 1966 examination revealed that the veteran's 
abdominal surgery was the result of a car accident that 
occurred when the veteran was a child.    

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  38 C.F.R. § 
3.306(b); see also Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  As 
indicated by the Court in its decision in 2005 the 
presumption of soundness does attach in this case.  In other 
words, if it is to be determined that the kidney condition 
existed prior to service, there must be clear and 
unmistakable evidence to show that fact.  

Turning to the evidence in this case, in October 2002, a VA 
examiner opined that the veteran's increasing symptoms and 
subsequent nephrectomy were nothing more than the natural 
progression of the pre-existing left kidney condition.  In 
compliance with the Court's September 2005 Order, the Board 
remanded the issue for an additional examination.  In October 
2006, a VA examiner reviewed the veteran's claim's file and 
stated that the preponderance of the evidence demonstrates 
that the left kidney condition pre-existed service.  The 
examiner added that there was no medical evidence to support 
the finding that the condition was worsened by the veteran's 
service.  The examiner stated that the kidney problems were 
the natural progression of the kidney condition which led to 
the veteran becoming symptomatic in service.  Although the 
examiner concluded that it was more likely than not that the 
kidney condition existed prior to service, the examiner noted 
that he could not clearly and unmistakably opine that the 
kidney condition was caused by the car accident because there 
were no records to document the exploratory findings after 
the accident, nor could he clearly and unmistakably state 
that the kidney condition existed prior to service. 

Given this evidence, it is clear that VA has not met the 
burden to show by clear and unmistakable evidence that the 
kidney condition resulting in surgery during service existed 
prior to service.  A finding of such preservice existence by 
a preponderance of the evidence is not sufficient to meet the 
clear and unmistakable evidence standard of proof required to 
show preservice disability.  Thus, service connection for 
residuals of removal of the left kidney is warranted.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Inasmuch as the Board is allowing the claim 
on appeal, the veteran will not be prejudiced by the Board's 
decision even if the duty to notify and duty to assist 
provisions contained in the law have not been completely 
satisfied.  


ORDER

Entitlement to service connection for residuals of removal of 
the left kidney is granted.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


